Title: To George Washington from Lieutenant Colonel Udny Hay, 9 August 1780
From: Hay, Udny
To: Washington, George


					
						Sir
						Fish Kill [N.Y.] 9th August 1780
					
					The late Derangement of every part of my business prevented my sending your Excellency before now the enclosed Copy of an order I gave Major Fonda, when in Albany, for victualling the Indians by Contract; though I look upon this as a profitable agreement, as it was not strictly in the line of my Duty I should not have adopted it, had not our then allmost total want of Provisions rendered such a mode not only eligible but absolutely necessary—It was approved of in writing by Colonel Vanschaick, and hope therefore your Excellency will please give your approbation on the inclosed Copy and retransmitt it to me; which will prevent any difficulty in settling the account.
					Your pack Saddles are making and shall be forwarded by, Your Excellencys, most respectfull very obedt & most humble Sert,
					
						Udny Hay
					
				